Digitally signed by
                                                                         Reporter of Decisions
                       Illinois Official Reports                         Reason: I attest to
                                                                         the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2017.04.18
                                                                         12:42:11 -05'00'




                      In re N.G., 2017 IL App (3d) 160277



Appellate Court   In re N.G., a/k/a N.F., a Minor (The People of the State of Illinois,
Caption           Petitioner-Appellee, v. Floyd F., Respondent-Appellant).



District & No.    Third District
                  Docket No. 3-16-0277


Filed             January 20, 2017



Decision Under    Appeal from the Circuit Court of Will County, No. 11-JA-152; the
Review            Hon. Paula Gomora, Judge, presiding.



Judgment          Reversed and remanded.



Counsel on        Neil J. Adams, of Joliet, for appellant.
Appeal
                  James Glasgow, State’s Attorney, of Joliet (Richard T. Leonard, of
                  State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                  People.

                  Kristen N. Messamore, of Joliet, guardian ad litem.



Panel             JUSTICE McDADE delivered the judgment of the court, with
                  opinion.
                  Justice O’Brien concurred in the judgment and opinion.
                  Justice Wright dissented, with opinion.
                                             OPINION

¶1       The circuit court entered orders finding the respondent, Floyd F., to be an unfit parent and
     terminating his parental rights to the minor, N.G. On appeal, the respondent argues that the
     circuit court’s finding of unfitness based on depravity was error because his 2008 felony
     conviction was based on a statute that was declared unconstitutional by the supreme court
     and it must be vacated. We reverse and remand the case for further proceedings.

¶2                                                FACTS
¶3       On December 19, 2011, a juvenile petition was filed that alleged the minor was neglected
     due to an injurious environment. The minor’s mother admitted the allegations of the petition,
     and the minor was adjudicated neglected on September 19, 2012. After a dispositional
     hearing, the circuit court made the minor a ward of the court, granted guardianship to the
     Department of Children and Family Services with the right to place, and found, inter alia, the
     respondent to be an unfit parent.
¶4       In February 2016, the State sought to terminate the respondent’s parental rights to the
     minor, alleging he was depraved based on his three felony convictions: (1) a Class 4 felony
     conviction for aggravated unlawful use of a weapon (circuit court case No. 08-CF-910), (2) a
     Class 2 felony conviction for unlawful use of a weapon by a felon (circuit court case No.
     09-CF-10), and (3) a Class X felony conviction for armed habitual criminal (circuit court
     case No. 11-CF-201).
¶5       At the termination hearing in May 2016, the State presented certified copies of the
     respondent’s three felony convictions. Counsel for the respondent informed the court that
     there was an appeal pending regarding the respondent’s 2008 conviction and objected to the
     introduction of the certified copy of that conviction. The court overruled the objection,
     stating, “I don’t believe the appeal has any effect on the judgment of conviction.” The
     transcript of that hearing reflects the following discussion:
                 “MR. PAVUR: Your Honor, my client tells me that on the third exhibit, that there
             is a pending appeal going on. And I am not exactly sure how that would effect [sic] it.
             But I just couldn’t let it go by.
                 So I do have an objection to that one based on the fact there is an ongoing appeal
             having been filed challenging the constitutionality of the arrest.
                 MS. RIPPY: Judge, I have no information, nor has this conviction been reversed.
             If there is an appeal pending, this conviction still stands until the Appellate Court
             states otherwise. So I ask to admit People’s Exhibit 3.
                 THE COURT: I don’t believe the appeal has any effect on the judgment of
             conviction. Over your objection, People’s 3 is admitted.”
¶6       Other evidence presented at the termination hearing established that the respondent was
     currently incarcerated on his armed habitual criminal conviction, for which he received a
     sentence of 9½ years of imprisonment, and he was projected to be paroled in 2019. At the
     close of the hearing, the circuit court found that the respondent was depraved and, therefore,
     unfit. After a best interest hearing on the same date, the court found that it was in the minor’s
     best interest to terminate the respondent’s parental rights. The respondent appealed.


                                                 -2-
¶7                                        Supplemental Briefing
¶8         We sought and obtained documents from the Will County circuit court regarding the
       respondent’s 2008 conviction for aggravated unlawful use of a weapon and 2011 conviction
       for armed habitual criminal. Those documents indicated that the respondent pled guilty to
       aggravated unlawful use of a weapon in the 2008 case pursuant to section 24-1.6(a)(1),
       (a)(3)(A) of the Criminal Code of 1961 (720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West 2008))
       and that there was no appeal or other matter pending regarding that case at any time after
       October 2008. However, there is a pending postconviction petition in the 2011 case, which
       alleges that the respondent’s armed habitual criminal conviction cannot stand because it was
       predicated in part on his 2008 conviction, which has been rendered a nullity by People v.
       Aguilar, 2013 IL 112116.
¶9         Upon receipt of these documents, we asked the parties to provide additional briefing
       pursuant to the following minute order:
                   “The panel assigned to the above-captioned case has secured, sua sponte, (1) the
               indictment in case number 08-CF-910, reciting that the respondent in the instant case
               was charged with two counts of aggravated unlawful use of a weapon in violation of
               720 ILCS 5/24-1.6(a)(1)(3)(A) (West 2008), the section of the statute found
               unconstitutional by the Illinois Supreme Court in People v. Aguilar, 2013 IL 112116,
               (2) the amended judgment-sentence showing he was found guilty of violating 720
               ILCS 5/24-1.6(a)(1)(3), a Class 4 felony, and (3) the circuit court’s docket entry that
               states the court accepted the defendant’s guilty plea to aggravated unlawful use of a
               weapon (Class 4 felony) as charged in Count II of the indictment.
                   The parties are asked to answer the following question and to submit additional
               documents pertinent to supporting your answer: ARE THE PARTIES AWARE OF
               ANY REASON WHY THIS COURT COULD NOT TAKE JUDICIAL NOTICE OF
               THE IDENTIFIED DOCUMENTS AS A FACTUAL BASIS FOR FINDING THE
               2008 CONVICTION AT ISSUE IN THIS APPEAL VOID?”
¶ 10       The parties filed their supplemental briefs, which we have considered in reaching the
       following disposition.

¶ 11                                              ANALYSIS
¶ 12       The respondent’s sole issue in this appeal is his contention that the circuit court erred
       when it found him to be an unfit parent based on depravity. The sole basis for this contention
       is that his 2008 conviction is a nullity because the statutory provision under which he was
       prosecuted and pled guilty in 2008 was found unconstitutional by our supreme court in
       Aguilar. Resolution of this issue places us at the junction of several recent supreme court
       decisions: Aguilar, 2013 IL 112116; People v. McFadden, 2016 IL 117424; People v.
       Castleberry, 2015 IL 116916; People v. Thompson, 209 Ill. 2d 19 (2004) (Ernest Thompson);
       and People v. Thompson, 2015 IL 118151 (Dennis Thompson).
¶ 13       In its original responsive brief, the State asserted that the respondent had forfeited this
       issue by failing to raise it in the trial court and by failing, in his initial brief, to ask this court
       to consider his claim under the plain error doctrine. We reserve resolution of the State’s
       forfeiture challenge to a later point in this decision.



                                                      -3-
¶ 14       We begin with the State’s asserted basis for the finding of depravity. In relevant part,
       section 1(D)(i) of the Adoption Act provides that a rebuttable presumption arises that a
       parent is depraved (and is therefore an unfit person) if he or she has been convicted of at least
       three felonies in Illinois and at least one of those convictions has occurred within the five
       years preceding the filing of the termination petition. 750 ILCS 50/1(D)(i) (West 2014). A
       circuit court’s determination that a parent is an unfit person will not be overturned unless it is
       against the manifest weight of the evidence. In re E.C., 337 Ill. App. 3d 391, 398 (2003).
¶ 15       Here, the respondent admits that his three convictions technically satisfied these
       requirements such that he could legally be found an unfit person due to depravity. See 750
       ILCS 50/1(D)(i) (West 2014). However, the respondent argues that the circuit court should
       not have included his 2008 conviction (for Class 4 felony aggravated unlawful use of a
       weapon) in the depravity determination because the specific section of the statute under
       which he was prosecuted and convicted has since been declared unconstitutional.
¶ 16       In relevant part, the version of the aggravated unlawful use of a weapon statute which
       served as the basis for the respondent’s 2008 conviction stated as follows:
                    “(a) A person commits the offense of aggravated unlawful use of a weapon when
                he or she knowingly:
                         (1) Carries on or about his or her person or in any vehicle or concealed on or
                    about his or her person except when on his or her land or in his or her abode or
                    fixed place of business any pistol, revolver, stun gun or taser or other firearm ***
                         *** and
                         (3) One of the following factors is present:
                              (A) the firearm possessed was uncased, loaded and immediately accessible
                         at the time of the offense[.]” 720 ILCS 5/24-1.6 (West 2008).
       In Aguilar, our supreme court held that section 24-1.6(a)(1), (a)(3)(A) of the aggravated
       unlawful use of a weapon by a felon statute was unconstitutional on its face. Aguilar, 2013 IL
       112116, ¶ 22; see also People v. Burns, 2015 IL 117387, ¶ 21. When a statute is held to be
       unconstitutional on its face, it is said to be void ab initio. Hill v. Cowen, 202 Ill. 2d 151, 156
       (2002). In other words, “the statute was constitutionally infirm from the moment of its
       enactment and, therefore, is unenforceable.” McFadden, 2016 IL 117424, ¶ 17.
¶ 17       We noted that the certified copies of respondent’s criminal convictions included in the
       original record in this civil case did not reflect the specific provision under which the
       respondent was convicted for aggravated unlawful use of a weapon. Because Aguilar did not
       invalidate the entirety of the aggravated unlawful use of a weapon statute, that information is
       vital in this case. We have, therefore, supplemented the record with documents from the Will
       County circuit court that confirm the statutory basis of the respondent’s 2008 conviction. The
       parties’ responses to our request for supplemental briefing have not identified any compelling
       reason why we cannot take judicial notice of these documents for the purposes of resolving
       the instant appeal. The question becomes, then, whether we are able to grant the relief the
       respondent requests in this case based on a clearly meritorious claim that his 2008 conviction
       for aggravated unlawful use of a weapon is a nullity.
¶ 18       The supreme court majority stated in McFadden:
                    “It is axiomatic that no judgment, including a judgment of conviction, is deemed
                vacated until a court with reviewing authority has so declared. As with any

                                                   -4-
               conviction, a conviction is treated as valid until the judicial process has declared
               otherwise by direct appeal or collateral attack. Although Aguilar may provide a basis
               for vacating defendant’s prior 2002 [aggravated unlawful use of a weapon]
               conviction, Aguilar did not automatically overturn that judgment of conviction. Thus,
               at the time defendant committed the [unlawful use of a weapon] by a felon offense,
               defendant had a judgment of conviction that had not been vacated and that made it
               unlawful for him to possess firearms.” Id. ¶ 31.
       Clearly, invalidation of the instant respondent’s 2008 conviction for aggravated unlawful use
       of a weapon did not occur automatically; it must be invalidated through a direct appeal or a
       collateral attack. Id.
¶ 19       There are two statutory options for collaterally attacking an invalid judgment in a
       criminal case: a postconviction petition filed pursuant to the Post-Conviction Hearing Act
       (725 ILCS 5/122-1 et seq. (West 2014)) or a petition filed pursuant to section 2-1401 of the
       Code of Civil Procedure (735 ILCS 5/2-1401 (West 2014)). People v. Helgesen, 347 Ill. App.
       3d 672, 675-76 (2004) (citing Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 105
       (2002), and Ernest Thompson, 209 Ill. 2d 19). The respondent has pursued a postconviction
       petition in his 2011 criminal case claiming that his 2008 conviction was a nullity and could
       not serve as a basis for an armed habitual criminal charge. That petition is not, however,
       before us in this civil appeal.
¶ 20       While this case is neither a direct appeal from the respondent’s 2008 conviction, nor a
       postconviction or section 2-1401 challenge to that conviction, the respondent does,
       nonetheless, seek to have the conviction vacated in an action that is collateral to the criminal
       case. “[A] collateral attack on a judgment is an attack made by or in an action or proceeding
       that has an independent purpose other than impeaching or overturning the judgment.
       [Citation.]” Black’s Law Dictionary 261 (6th ed. 1990). The instant case is a civil action to
       determine the appropriate custody of the minor, N.G., and, more specifically, the fitness of
       his biological father to maintain a role in N.G.’s life. The continued existence of the 2008
       conviction is pivotal to that determination on the basis asserted by the State. This action is
       clearly collateral to respondent’s 2008 criminal case.
¶ 21       We now turn to the question of whether we have the ability, in this proceeding, to vacate
       the respondent’s conviction, and we find that our authority to do so is explicitly grounded in
       supreme court precedent. In Dennis Thompson, 2015 IL 118151, the supreme court
       described, as follows, three forms of voidness recognized by Illinois law:
               “A voidness challenge based on a lack of personal or subject matter jurisdiction is not
               subject to forfeiture or other procedural restraints because a judgment entered by a
               court without jurisdiction ‘may be challenged in perpetuity.’ [Citation.]
                   A second type of voidness challenge that is exempt from forfeiture and may be
               raised at any time involves a challenge to a final judgment based on a facially
               unconstitutional statute that is void ab initio. When a statute is declared facially
               unconstitutional and void ab initio, it means that the statute was constitutionally
               infirm from the moment of its enactment and, therefore, unenforceable. [Citation.]
               ***
                   A third type of voidness challenge to a final judgment under section 2-1401
               recognized by this court is a challenge to a sentence that does not conform to the
               applicable sentencing statute. [Citation.] This type of challenge is based on the ‘void

                                                  -5-
               sentence rule’ ***, holding that a sentence that does not conform to a statutory
               requirement is void. Recently, however, this court abolished the void sentence rule.
               People v. Castleberry, 2015 IL 116916, ¶ 19. Consequently, that type of challenge is
               no longer valid.” Id. ¶¶ 31-33.
¶ 22       In a pre-Castleberry case, the court considered a claim, raised for the first time in a
       postconviction proceeding, that the extended-term portion of a sentence for violation of an
       order of protection was void and could be attacked at any time. Ernest Thompson, 209 Ill. 2d
       19. The court agreed with the defendant, finding:
               “A void order may be attacked at any time or in any court, either directly or
               collaterally. An argument that an order or judgment is void is not subject to waiver.
               Defendant’s argument that the extended-term portion of his sentence is void does not
               depend for its viability on his postconviction petition. In fact, courts have an
               independent duty to vacate void orders and may sua sponte declare an order void.
               [Citation.]” (Emphasis added.) Id. at 27.
       Even though Dennis Thompson’s basis for voidness was invalidated in Castleberry, the 2015
       Ernest Thompson decision makes it clear that the procedural voidness principles articulated
       in the earlier decision still apply to the two remaining valid bases for voidness (lack of
       jurisdiction and void ab initio).
¶ 23       The two Thompson cases amply demonstrate that the State’s forfeiture challenge lacks
       merit. Again, the respondent’s claim may be raised at any time in any court. Id.
¶ 24       Despite the language stating that courts have an independent duty to sua sponte declare
       an order void, the McFadden court declined to do so. We, therefore, consider whether its
       reasons for not doing so are equally applicable to the instant case. For the reasons that follow,
       we conclude that this case is significantly different and those reasons do not apply here. The
       McFadden majority first noted that the defendant
               “is not seeking to apply the void ab initio doctrine to vacate his prior 2002
               [aggravated unlawful use of a weapon] conviction. Rather, defendant is seeking to
               reverse his 2008 conviction for [unlawful use of a weapon] by a felon, a
               constitutionally valid offense, by challenging the sufficiency of the evidence to
               convict him. This distinction presents a different question, namely whether a prior
               conviction, which is asserted to be based on a statute that has been subsequently
               declared facially unconstitutional, may nevertheless serve as proof of the predicate
               felony conviction in prosecuting the offense of [unlawful use of a weapon] by a
               felon.” McFadden, 2016 IL 117424, ¶ 21.
¶ 25       In the instant case, the respondent is not claiming, as McFadden was, that his void
       conviction served as the predicate for a second conviction, both of which occurred prior to
       the invalidation of the statute and only the second of which he is seeking to vacate. While
       that may be the posture of the postconviction petition in the respondent’s 2011 habitual
       criminal case, it is not his argument in the instant case. Rather, here he is contending that his
       2008 conviction had been declared a nullity in 2013; that conviction should be recognized as
       null and void, and vacated; and that this void conviction could not serve in 2016 as a basis
       for the imposition of a civil penalty—the loss of his parental rights. We believe these
       differences distinguish the instant case from McFadden in legally significant ways and that
       McFadden does not preclude, on this basis, the action we take here.


                                                   -6-
¶ 26       The court’s second reason for rejecting McFadden’s argument was that, “[a]lthough for
       purposes of this appeal, the State does not dispute that defendant’s 2002 conviction is
       premised on an unconstitutional statute, the record does not confirm defendant’s assertion.”
       Id. ¶ 32. The court notes that although six separate charges under various statutory sections
       were alleged, defendant was only convicted on one, and there is no confirmation in the
       record that he pled guilty to the unconstitutional section. Id. ¶ 33.
¶ 27       As previously indicated, we have, sua sponte, supplemented the record in this case. We
       have done so because we believe that a refusal to vacate the 2008 conviction at this juncture
       would elevate form over substance, constitute an affront to judicial economy, and, perhaps
       most importantly, result in an unfounded deprivation of a fundamental liberty interest (see,
       e.g., Obergefell v. Hodges, 576 U.S. ___, ___, 135 S. Ct. 2584, 2600 (2015) (recognizing,
       while analyzing the right to marry, the great importance of parental rights and quoting
       Zablocki v. Redhail, 434 U.S. 374, 384 (1978) for the statement that “the right ‘to marry,
       establish a home and bring up children’ is a central part of the liberty protected by the Due
       Process Clause [citation]”)).
¶ 28       The additions to the record include documents from the 2008 felony case confirming that
       respondent was charged in 2008 with two counts of aggravated unlawful use of a weapon,
       both of which alleged violations of the same unconstitutional section of the statute; that he
       pled guilty to one count; and that the judgment expressly confirmed his conviction under the
       section that had been declared unconstitutional. There can be no doubt that respondent’s
       2008 conviction was pursuant to a statute that was void ab initio and was, therefore, a nullity.
       This fact, too, constitutes a significant distinction from McFadden, allowing us to reach a
       different outcome.
¶ 29       Under Aguilar, the respondent’s 2008 conviction for aggravated unlawful use of a
       weapon was a nullity from the moment it was entered. It is a nullity now; one that has not yet
       been officially vacated. In this case, the State chose to pursue the termination of the
       respondent’s parental rights based only on depravity premised on three felony convictions.
       Without the 2008 conviction, the State cannot establish that the respondent was depraved
       pursuant to section 1(D)(i) of the Adoption Act (750 ILCS 50/1(D)(i) (West 2014)), and
       therefore the respondent’s parental rights could not have been terminated on that basis.
¶ 30       We find this is an action collateral to the 2008 criminal prosecution; there is, unlike the
       situation in McFadden, no dispute about which conviction the respondent is attacking and no
       dispute about which section of the statute was the basis for that conviction; and we are
       indisputably a court with reviewing authority.
¶ 31       We therefore find the respondent’s 2008 conviction for aggravated unlawful use of a
       weapon null and void and hold that it cannot serve as a basis for a depravity consideration
       pursuant to section 1(D)(i) of the Adoption Act (750 ILCS 50/1(D)(i) (West 2014)). See Ill.
       S. Ct. R. 366(a)(5) (eff. Feb. 1, 1994) (stating that a reviewing court has the discretion to
       “enter any judgment and make any order that ought to have been given or made, and make
       any other and further orders and grant any relief, including a remandment, a partial reversal,
       the order of a partial new trial, the entry of a remittitur, or the enforcement of a judgment,
       that the case may require”); People v. Stoffel, 239 Ill. 2d 314, 330 (2010) (addressing the
       merits of a postconviction petition, rather than remanding the case for the merits to be
       considered, “[i]n the interests of judicial economy”). Accordingly, we vacate the 2008
       conviction, reverse the circuit court’s unfitness finding and, reverse, by necessity, the court’s

                                                   -7-
       best interest determination, and remand the case for further proceedings consistent with this
       decision.

¶ 32                                        CONCLUSION
¶ 33       The judgment of the circuit court of Will County is reversed and the case is remanded for
       further proceedings.

¶ 34      Reversed and remanded.

¶ 35       JUSTICE WRIGHT, dissenting.
¶ 36       I agree that a unique solution is required in this case to prevent a miscarriage of justice
       with respect to father’s parental rights. I respectfully observe the juvenile court judge was not
       fully informed that the viability of the conviction in case No. 11-CF-201 was simultaneously
       being considered by another judge in the same circuit.
¶ 37       Based on this unique record, I would take a conservative approach and vacate the order
       terminating father’s parental rights without addressing the merits of the pending petitions in
       case No. 11-CF-201. Upon remand, the trial court should be directed to postpone the hearing
       on the petition to terminate father’s parental rights pending the ruling of the circuit court in
       the criminal proceedings. I respectfully suggest that the interests of judicial economy may
       warrant the assignment of one judge to hear both cases in an expedited fashion.
¶ 38       Here, the record is unique because the viability of father’s conviction in case No.
       11-CF-201 was simultaneously under consideration in a different division of the circuit court
       on the date he lost his parental rights. For reasons not apparent of record, neither father’s
       attorney, the child’s guardian ad litem, nor the attorney representing the State asked the trial
       court to postpone the juvenile proceeding or consolidate the criminal matter with the juvenile
       case in the spirit of Illinois Supreme Court Rule 903 (eff. Mar. 8, 2016). This is a classic case
       of one hand not being aware of what the other hand was doing, simply due to the volume of
       pending cases in various courtrooms of a busy circuit court.
¶ 39       I respectfully disagree that this court should vacate the 2008 criminal conviction in order
       to resolve the serious issues in this appeal. I have concerns that the precedent flowing from
       this decision to vacate a criminal conviction in a juvenile case would have far reaching, but
       unintended consequences we have yet to consider.




                                                   -8-